1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   TIMOTHY BROWN,                                 )    Case No.: 1:19-CV-00896-DAD-JLT
                                                    )
12                  Plaintiff,                      )    ORDER REFERRING THE MATTER TO VDRP
13          v.                                      )
                                                    )
14   HOME DEPOT U.S.A., INC.,                       )
                                                    )
15                  Defendant.                      )
16
17          On September 25, 2019, the parties submitted a joint case management statement. (Doc. 9.) In

18   that statement, the parties indicate that they are agreeable to “immediate referral to VDRP.” (Doc. 9 at

19   2.) Therefore, the Court ORDERS:

20          1.      The Scheduling Conference set for October 4, 2019 is VACATED;

21          2.      The matter is referred to the Voluntary Dispute Resolution Program; and

22          3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

23   re-set if it becomes necessary.

24
25   IT IS SO ORDERED.

26      Dated:     September 27, 2019                         /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
